Case 4:19-cv-00570-ALM Document 13 Filed 08/13/19 Page 1 of 5 PageID #: 277



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


ESI/EMPLOYEE SOLUTIONS, LP;                   §
HAGAN LAW GROUP LLC; and STATE §
OF TEXAS,                                     §
                                              §
        Plaintiffs,                           §
                                              §
v.                                            §       CIVIL ACTION NO. 4:19-cv-00570-ALM
                                              §
CITY OF DALLAS; T.C. BROADNAX, in §
his official capacity as City Manager of the §
City of Dallas; and BEVERLY DAVIS, in §
her official capacity as Director of the City §
of Dallas Office of Equity and Human          §
Rights,                                       §
                                              §
        Defendants.                           §


             DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF
            TIME TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT

       Defendants City of Dallas (the “City”); T.C. Broadnax, in his official capacity as City

Manager of the City of Dallas; and Beverly Davis, in her official capacity as Director of the City

of Dallas Office of Equity and Human Rights (together, “Defendants”) respectfully file this

unopposed motion for an extension of time up to and including Monday, September 30, 2019, for

Defendants to move, answer, or otherwise respond to Plaintiffs’ First Amended Complaint for

Declaratory and Injunctive Relief (“Amended Complaint”). Plaintiffs do not oppose this request.

Defendants seek this extension in good faith and not for delay. In support of this request,

Defendants show as follows:

       1.      As explained below, the parties disagree as to Defendants’ current deadline to

move, answer or otherwise respond to Plaintiffs’ Amended Complaint. Defendants contend it is




                                                  1
 Case 4:19-cv-00570-ALM Document 13 Filed 08/13/19 Page 2 of 5 PageID #: 278



September 30, 2019. Plaintiffs believe it is Friday, August 23, 2019. Plaintiffs do not oppose an

extension to respond by the due date urged by Defendants. The extension is sought to remove any

confusion of the deadline.

       2.      On July 30, 2019, Plaintiffs ESI/Employee Solutions, LP and Hagan Law Group

(“Employer Plaintiffs”) filed their Verified Complaint for Declaratory and Injunctive Relief

(“Initial Complaint”) in this action. On the same day, they emailed a copy of the Initial Complaint,

along with a form for waiver of service under Rule 4(d) of the Federal Rules of Civil Procedure,

to Christopher Caso, the Interim City Attorney for the City. The Rule provides that a defendant

be given a reasonable time of at least 30 days to return the waiver, and if executed, the defendant’s

response is not due until 60 days after the waiver request was sent.

       3.      On August 1, 2019, Defendants’ counsel emailed Employer Plaintiffs’ counsel to

state that Defendants agreed to waive service. On August 2, 2019, Defendants’ counsel further

explained that she was not yet able to send the waivers because she was waiting for the clerk to

process her application for membership in the Eastern District of Texas bar, which counsel

understood should be completed by Monday, August 5, 2019, at the latest.

       4.      Nevertheless, Employer Plaintiffs served the initial complaint on Defendants on the

afternoon of Friday, August 2, 2019, three days after sending the request for waiver to Defendants’

counsel.

       5.      Around the same time or shortly after the initial complaint was being served on

Defendants, counsel for Defendants emailed the executed waivers to Employer Plaintiffs’ counsel.

Employer Plaintiffs’ counsel stated that the waivers were moot and could not be filed with the

Court, but agreed not to oppose a request to extend Defendants’ deadline to move, answer or

otherwise respond to 60 days after the date the Initial Complaint was filed.




                                                 2
 Case 4:19-cv-00570-ALM Document 13 Filed 08/13/19 Page 3 of 5 PageID #: 279



       6.      On Tuesday, August 6, 2019, the Amended Complaint was filed in this action,

adding the State of Texas as a plaintiff.

       7.      The City now moves the Court to extend the deadline for Defendants to move,

answer, or otherwise respond to the Amended Complaint to Monday, September 30, 2019, which

is 60 days after the Initial Complaint was filed. Defendants make this request due to their

competing professional obligations during this limited time and because Defendants maintain this

is the proper deadline. Plaintiffs are unopposed to the extended deadline.

       8.      There is no trial setting in this case and the requested extension will not affect other

deadlines.

       9.      A district court may, for good cause, extend the time by when an act must be done

if the request is made before the original time or the extension expires. See Fed. R. Civ. P.

6(b)(1)(A). The City’s request for extension is supported by good cause.

       10.     Accordingly, the City respectfully requests this Court to approve extending the

deadline for the City to move, answer, or otherwise respond to Plaintiffs’ Amended Complaint

until September 30, 2019.




                                                  3
Case 4:19-cv-00570-ALM Document 13 Filed 08/13/19 Page 4 of 5 PageID #: 280



                                  Respectfully submitted,

                                  CHRISTOPHER J. CASO
                                  Interim City Attorney

                                  /s/ Kathleen M. Fones
                                  Texas Bar No. 24050611
                                  kathleen.fones@dallascityhall.com
                                  Senior Assistant City Attorney

                                  Charles S. Estee
                                  Texas Bar No. 06673600
                                  charles.estee@dallascityhall.com
                                  Senior Assistant City Attorney

                                  Stacy Jordan Rodriguez
                                  Texas Bar No. 11016750
                                  stacy.rodriguez@dallascityhall.com
                                  Executive Assistant City Attorney

                                  Dallas City Attorney’s Office
                                  1500 Marilla Street, Room 7DN
                                  Dallas, Texas 75201
                                  214-670-3519 / fax 214-670-0622

                                  ATTORNEYS FOR DEFENDANTS




                                     4
Case 4:19-cv-00570-ALM Document 13 Filed 08/13/19 Page 5 of 5 PageID #: 281



                             CERTIFICATE OF CONFERENCE

       I certify that on August 5, 2019 and August 12, 2019, I conferred with Plaintiffs’ counsel

by email respecting the relief requested by Defendants in this motion. On August 6, 2019 and

August 12, 2019, Plaintiffs’ counsel represented by email that they were not opposed to the motion.



                                             s/ Kathleen M. Fones
                                             Kathleen M. Fones


                                CERTIFICATE OF SERVICE

       I certify that on August 13, 2019, I electronically filed the foregoing document with the

clerk of court for the United States District Court for the Eastern District of Texas using the

electronic case filing system of the court. The electronic case filing system sent a “Notice of

Electronic Filing” to all counsel of record who have consented in writing to accept this Notice as

service of this document by electronic means. In addition, the foregoing was served by email upon

Anna Mackin (anna.mackin@oag.texas.gov) as counsel for the State of Texas.



                                             s/ Kathleen M. Fones
                                             Kathleen M. Fones




                                                5
